Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on December 4, 2020.  The Applicant’s Amendment and Request for Reconsideration has been received and entered.  
Claims 1, 3, 6-8, 12-15, and 19-21 are currently pending and have been examined.  Claims 1, 3, 8, 14-15, and 20 have been amended.  Claims 2, 4-5, 9-11, and 16-18 have been canceled.  Claim 21 is newly added.
The previous rejection of claims 5, 11, and 18 under 35 USC 112(b) has been withdrawn.
Examiner’s Note: Claim 21 is newly added but has a claim status identifier of “Previously Presented”, which is incorrect.  The Examiner is treating claim 21 as a newly added claim and will examine it.

Information Disclosure Statement
The information disclosure statements filed September 25, 2020, and December 4, 2020, have been considered by the Examiner.

Response to Arguments
Applicant’s amendments necessitated any new grounds of rejection.
The previous rejection of claims 5, 11, and 18 under 35 USC 112(b) has been withdrawn in view of Applicant’s amendments.
Applicant’s arguments regarding the rejections under 35 USC 103 have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 6-8, 12-15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (Machine Translation, as filed by Applicant, hereinafter “Wei”), in view of US 2016/0140375 A1 to Luo et al. (hereinafter “Luo”). 
Claim 1, 8 and 15:  Wei discloses “a screenshot application device” that obtains “multimedia data through the display unit, receives a screenshot instruction, captures screen data and determines a screenshot area according to operation of a user.”  (See Wei, at least Abstract).  Wei further discloses that the image recognition unit “recognizes the screenshot content as a two-dimension code.”  (See Wei, at least Abstract).  Wei further discloses:
sensing a capture operation performed by a user on an application interface, the application interface containing… [a] two-dimensional codes (See Wei, at least FIG 2 and associated text; Figure 2 contains an image and includes a two-dimensional bar code and a screenshot function icon 20; page 8, user interface of a device displays a screenshot function icon 20; user clicks screenshot function icon 20 to start the screen capture function); 
in response to the sensed capture operation, capturing an image of the application interface (See Wei, at least page 8, after user clicks the screenshot function icon 20, screen capture function starts).
Wei further discloses that the image recognition unit determines that the captured image content is a two-dimensional code. (See Wei, at least page 9).  However, Wei does not expressly disclose multiple two-dimensional codes; scanning the captured image to obtain two-dimensional code information of the multiple two-dimensional codes contained in the image; and displaying an item list, the item list containing multiple function operation interface items each corresponding to one of the two-dimensional codes, and each operable by the user to perform a function specified by the two-dimensional code information obtained from the corresponding two-dimensional code.
However, Luo discloses “a two-dimensional code recognition method” that “comprises steps of determining whether there is a picture displayed on a screen; determining whether the picture includes a two-dimensional code, when the picture is displayed on the screen; and identifying the two-dimensional code, when the picture includes the two-dimensional code.”  (See Luo, at least Abstract).  Luo further discloses multiple two-dimensional codes (See Luo, at least para. [0078], picture may have two or more two-dimensional codes).  Luo further discloses:
scanning the captured image to obtain two-dimensional code information of the multiple two-dimensional codes contained in the image (See Luo, at least para. [0073], full screen scanning is performed for the picture to determine whether the picture includes an area having two-dimensional bar code characteristics; para. [0074], two-dimensional code is identified; para. [0039], once the two-; and 
displaying an item list, the item list containing multiple function operation interface items each corresponding to one of the two-dimensional codes, and each operable by the user to perform a function specified by the two-dimensional code information obtained from the corresponding two-dimensional code (See Luo, at least para. [0039], two-dimensional code is analyzed to determine what information is contained in the two-dimensional code; the result, i.e., the information, is displayed; information may be operation characteristic characters/operation entrances, i.e., web site link, phone number link; para. [0078], picture may have two or more two-dimensional codes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the screenshot system and method of Wei the ability of multiple two-dimensional codes; scanning the captured image to obtain two-dimensional code information of the multiple two-dimensional codes contained in the image; and displaying an item list, the item list containing multiple function operation interface items each corresponding to one of the two-dimensional codes, and each operable by the user to perform a function specified by the two-dimensional code information obtained from the corresponding two-dimensional code as disclosed by Luo since the claimed invention is merely a combination of old elements, and in the combination each 
Claims 8 and 15 are rejected for similar reasons.
Further with respect to claim 8:  Wei does not expressly disclose one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors.  However, Luo discloses one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors (See Luo, at least FIG. 9 and associated text, processor and memory).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the screenshot system and method of Wei the ability of one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors  as disclosed by Luo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “recognize the two-dimensional code when the image of the two-
Claims 3, 14, and 20:  The combination of Wei and Luo discloses all the limitations of claims 1, 8, and 15 discussed above.
Wei does not expressly disclose performing a function specified by the two-dimensional code information obtained from one of the two-dimensional codes responsive to the user operating the function operation interface item corresponding to the one of the two-dimensional codes.
However, Luo discloses performing a function specified by the two-dimensional code information obtained from one of the two-dimensional codes responsive to the user operating the function operation interface item corresponding to the one of the two-dimensional codes (See Luo, at least para. [0039], two-dimensional code is analyzed to determine what information is contained in the two-dimensional code; the result, i.e., the information, is displayed; information may be operation characteristic characters/operation entrances, i.e., web site link, phone number link; user can perform these operations through these links).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the screenshot system and method of Wei the ability of performing a function specified by the two-dimensional code information obtained from one of the two-dimensional codes responsive to the user operating the function operation interface item corresponding to the one of the two-dimensional codes as disclosed by Luo since the claimed invention is merely a combination of old elements, and in the 
Claims 14 and 20 are rejected for similar reasons.
Claims 6, 12, and 19: The combination of Wei and Luo discloses all the limitations of claims 1, 8, and 15 discussed above.
Wei further discloses wherein the capture operation performed by the user on the application interface comprises the user operating on a virtual component on the application interface (See Wei, at least FIG 2 and associated text; Figure 2 contains an image and includes a two-dimensional bar code and a screenshot function icon 20; page 8, user interface of a device displays a screenshot function icon 20; user clicks screenshot function icon 20 to start the screen capture function).
Claims 12 and 19 are rejected for similar reasons.
Claims 7, 13, and 21:  The combination of Wei and Luo discloses all the limitations of claims 1, 8, and 15 discussed above.
Wei further discloses wherein the capture operation performed by the user on the application interface comprises the user operating on a physical button (See Wei, at least page 7, user drags, clicks or double clicks the mouse to click the icon to generate the screenshot instruction).
Claims 13 and 21 are rejected for similar reasons.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625